Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the panel groove” and “the second edge surface” lack antecedent basis.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5, 7-11, 14, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0121560 A1 (Readman) in further view of US Patent 5,823,701 (Goto).
With respect to claim 1, Readman shows a set comprising a first panel (12, Fig.21), a second panel (14, Fig.21) and a mechanical locking device for locking the first panel to the second panel, wherein the first panel comprises a first edge surface, the second panel comprises a second panel surface, the first edge surface is facing the second panel surface in a locked position of the first and the second panel (Fig.21), the mechanical locking device comprises at least one rod-shaped element (106) at the first edge surface and at least one insertion groove (hole in 14 for 106, Fig.21) at the second panel surface, the rod-shaped element is configured to be inserted into the insertion groove, the mechanical locking device further comprises at least one first locking groove (hole in 12 for 20, Fig.21) at the first edge surface and at least one second locking groove (hole in 14 for 20, Fig.21)  at the second panel surface and at least one locking part, the locking part (20) is configured to be inserted into the first locking groove and the second locking groove, the locking part (20) is configured to apply a locking force between the first and the second panel in an oblique direction in relation to the second panel surface (section 0055, and the oblique direction is at an acute angle to the second panel surface (Fig.21). With respect to claim 1, Readman doesn’t show the rod-shaped element extends at a first angle in the range of about 10 degrees to 80 degrees.
Goto shows wherein the rod-shaped element (1i, Fig.33) extends at a first angle from the first edge surface (at 45i), wherein the first angle is within the range of about 10° to 80° (at an acute angle relative to the edge surface). It would have been obvious to one having ordinary skill in the art to make the rod-shaped element extend at a first angle from the first edge surface within the range of about 10 degrees to 80 degrees, such as taught by Goto in order to provide a more secure angle attachment of the two panels and prevent them easily coming apart.
	With respect to claims 2, 4, 5, 8, 9, 24-27, the combination (Readman) shows the claimed limitations as shown in figure 21.	
	With respect to claim 3, the combination (Goto) shows the oblique direction of the locking part (1i, Fig.33) is essentially parallel to the length direction of the rod-shaped element (1i, Fig.33). It would have been obvious to one having ordinary skill in the art to modify the insertion groove such that it is at an incline/oblique orientation parallel to that of the locking groove, and insert the rod-shaped element in the oblique direction, such as taught by Goto in order to provide a more secure angle attachment of the two panels and prevent them easily coming apart.
With respect to claim 7, the combination shows (Goto) wherein the insertion groove (45i) extends into the second panel surface at a second angle from the second panel surface, wherein the second angle is within the range of about 10° to 80° (Fig.33).
With respect to claims 10 and 11, the combination teaches the claimed device as discussed above, as modified by Goto (and shown in Fig.33); the first panel surface being the surface of 10i that engages 11i and second panel surface being the surface of 11i. 
With respect to claim 14, modified Readman doesn’t show the first locking groove extends from the second edge surface to the first edge surface. Goto shows the first panel (10i, Fig.33) has a second edge surface at 10i adjacent to the first edge surface (bottom surface of 10i in contact with 11i), the first locking groove extends from the second edge surface to the first edge surface (Fig.33). It would have been obvious to one having ordinary skill in the art to modify the first panel such that the first locking groove extends from the second edge surface to the first edge surface, such as taught by Goto, in order to further firmly securely hold the locking part and the first panel in locked position. 
4.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0121560 A1 (Readman) in view of US Patent 5,823,701 (Goto) in further view of US 2015/0211567 A1 (Susnjara).
	With respect to claim 12, modified Readman doesn’t show explicitly teach the locking part is a screw. Susnjara shows the locking part(17, Fig.4) is a screw. It would have been obvious to one having ordinary skill in the art to make the locking part a screw, as taught by Susnjara in order to firmly secure the two panels together.
	With respect to claim 13, the combination shows (Susnjara) the screw (17, Fig.4) extends into the second panel (14) during assembly. 
5.	Claims 15-18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0121560 A1 (Readman) in view of US Patent 5,823,701 (Goto) in further view of US Patent 4,332,495 (Burgers).
With respect to claim 15, modified Readman doesn’t show the locking part is a type cam and dowel connector. Burgers shows wherein the locking part is of the type cam (7, Fig.1) and dowel connector (9). It would have been obvious to one having ordinary skill in the art to modify the locking part such that it is a cam and dowel connector as taught by Burgers in order to easily and quickly release and fasten the two panels together.
With respect to claim 16, the combination (Burgers) shows wherein the cam and dowel connector comprises at least one bolt (9) and at least one connector housing (7).
With respect to claim 17, the combination (Burgers) shows wherein the bolt (9) of the cam and dowel connector is positioned in the first locking groove (Fig.1) before assembly of the first panel (2) and the second panel (3).
With respect to claim 18, the combination shows (Burgers) wherein the connector housing (7) is positioned in a first opening (5) on the first panel (2).
With respect to claims 22 and 23, modified Readman as modified doesn’t explicitly teach the insertion groove, first locking groove, the second locking groove or the first opening is a drill hole. Goto teaches an insertion groove (26h, Fig.29) that is a drill hole (Col.28 lines 59-60). It would have been obvious to one having ordinary skill in the art to drill the insertion groove of modified Readman, such as taught by Goto, in order to easily and precisely make the hole.
6.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0121560 A1 (Readman) in view of US Patent 5,823,701 (Goto) in further view of US 2003/0070381 A1 (Hawang).
	With respect to claim 19, Readman in view of Goto doesn’t show a first panel groove and second panel groove. Hawang shows a first panel groove (21, Fig.1) on the first panel and a second panel groove (at 31, Fig.2) on a second panel surface. With respect to claim 20, wherein the set further comprises a back panel (11, Fig.2) configured to be inserted in, and optionally to cooperate with, the first and second panel groove. It would have been obvious to one having ordinary skill in the art to include a panel groove on the first panel and the second panel, as taught by Hawang in order to further easily and releasably connect the panels together.

Response to Arguments
7.	Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant argued that one of ordinary skill in the art would not turn to Goto’s connector 1i for guidance on arranging the dowel pins 106 since they have vastly different functions and modes of operation. The examiner takes the position that Readman shows all of the limitations of claim 1 except that the rod-shaped element has an angle within the range of about 10 to 80 degrees. Goto is merely used to show that one can angle a rod-shaped element at an acute angle to fasten two panels together. The examiner is not proposing changing the rod-shaped element 160 of Readman with the one from Goto’s. The examiner is merely proposing to angle the rod-shaped element at an acute angle. Furthermore both references disclose fastening two parts together and thus are in the same field of endeavor and one of ordinary skill in the art would have turned into Goto’s connector 1i configuration for guidance on how to angle the rod-shaped element 106 of Readman. The applicant further argued that it is incorrect to say that angling Readman’s rod-shaped element would yield a more secure attachment since the rod-shaped element 106 is used for aligning and putting the pins 106 more closely to the latch 20 would reduce the locking strength and would not have ensured alignment of the two pieces. The examiner respectfully disagrees. The paragraph 0055 that the applicant is referring to in the arguments talks about angling the latch 20 and does not disclose anything about having different angles between the dowel pin 106 and the latch 20 for the latch strength. The examiner disagrees that angling the dowel pin would reduce the lock strength, the latch 20 would still be able to lock the two panels together, and angling the dowel pin 106 would still work in aligning the two panels together; similar to applicant’s latch and dowel pin arrangement, in that in applicant’s drawings rod-shaped elements 31 are angled to align the two panels together and the latch 34 is used to lock them together. Thus the combination of Readman and Goto would work in both aligning the two panels together and locking them together. 
	With respect to claims 12, 13, 15-18, applicant argued that using screws, or cam/dowel arrangement rather than sprung pins would frustrate de-coupling under load and change the principle of operation of Readman. The examiner respectfully disagrees. Screws and cam/dowel arrangements are widely known to be able to decouple the fastened parts under load and thus modifying the locking arrangement to screws or cam/dowel arrangement would still be able to lock the panels together and be able to decouple them while under load. 
	With respect to claims 19-21, applicant argued that  one of ordinary skill in the art would not have sought to modify Readman to include Hawang’s locking hole 21 since Readman already includes receiving pin holes for the dowel pins. The examiner takes the position that adding more hole with locking means to the panel would provide more efficient securement of the panels together. Applicant argued that the panels of Hawang are perpendicular and Readman shows panels that are in line. The examiner disagrees. Figure 21 of Readman shows perpendicular panels secured together similar to that of Hawang and thus one of ordinary skill in the art would have sought guidance from Hawang for securing arrangement between two panels.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637